10-3798-pr
    Makas v. Miraglia




                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 3rd day of November, two thousand eleven.

    PRESENT:
                JOHN M. WALKER, Jr.,
                ROBERT A. KATZMANN,
                RICHARD C. WESLEY,
                      Circuit Judges.
    ____________________________________________________________

    Timothy Makas,
                Plaintiff-Appellant,

                    -v.-                                                        10-3798-pr

    Richard Miraglia, Commissioner, OMH, et al.,
                 Defendants-Appellees,

    Mr. Woode, Psychiatric doctor, MHPC,
                 Defendant.
    ____________________________________________________________

    FOR APPELLANT:                Timothy Makas, pro se, Albany, N.Y.

    FOR APPELLEES:                Eric T. Schneiderman, Attorney General of the State of
                                  New York, Barbara D. Underwood, Solicitor General,
                                  Michael S. Belohlavek, Senior Counsel, Robert C. Weiss,
                                  Assistant Solicitor General of Counsel, New York, N.Y.
       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

DECREED that the district court judgment is AFFIRMED.

       Plaintiff-Appellant Timothy Makas, pro se, appeals from the August 20, 2010 judgment

of the United States District Court for the Southern District of New York (Mass, M.J.) granting

the defendants summary judgment. We assume the parties’ familiarity with the underlying facts

and the procedural history of the case.

       This Court reviews orders granting summary judgment de novo and focuses on whether

the district court properly concluded that there was no genuine issue as to any material fact and

the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff &

Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). The Court is required to resolve all

ambiguities and draw all inferences in favor of the nonmovant. See Nationwide Life Ins. Co. v.

Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). “The inferences to be drawn from the

underlying affidavits, exhibits, interrogatory answers, and depositions must be viewed in the

light most favorable to the party opposing the motion.” Id. (citing Cronin v. Aetna Life Ins. Co.,

46 F.3d 196, 202 (2d Cir. 1995)). Summary judgment is appropriate “[w]here the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party.” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       After having reviewed the appellant’s contentions on appeal and the record of

proceedings below, we affirm for substantially the same reasons stated by the magistrate judge in

his thorough opinion. As to the appellant’s argument that the blood tests at issue were

unreasonable because he was not informed of the purposes of the tests at the time his blood was

drawn, Fourth Amendment reasonableness is analyzed from the perspective of the state actor, not


                                                2
the plaintiff. Cf. Graham v. Connor, 490 U.S. 386, 396 (1989) (in excessive force case, holding

that the “‘reasonableness’ of a particular use of force must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight”); Anthony v. City

of New York, 339 F.3d 129, 142 (2d Cir. 2003) (finding that plaintiff’s confinement was not

unconstitutional because “the hospital staff had reasonable grounds to believe that she was a

danger to herself or to others”).

       We have considered all of the appellant’s remaining arguments and find them to be

without merit.

       Accordingly, the judgment of the district court is AFFIRMED.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                3